Title: To George Washington from Charles-Guillaume-Frédéric Dumas, 28 May 1785
From: Dumas, Charles-Guillaume-Frédéric
To: Washington, George



Sir,
at the Hague May 28th 1785

Since full nine years I have the honor to be a Servant, as unexpectedly called as scrupulously loyal to the United States in this Country, I wanted only a proper occasion for paying your Excellncy directly my share in the admiration which Mankind owes to your Virtues. Now it presents itself with the most charming grace, my eagerness in taking it up, will not, I hope, appear unseasonable.
Favoured with the benevolence of his Excy the Marquis De Verac Embassador of the French Court at the Hague (as I was formerly, and still am with that of his worthy predecessor the Duque de La Vauguyon now at Madrid), he has contrived, and perfectly succeded, to surprize me in the most delicate and noble way, by sending me the fine brazen Bust of your Excellency on an elegant Pedestal, with a card directing it “to Mr Dumas from a friend of the United States.” The bearer had vanish’d away; but I went immediately to tell his generous Principal, that happier than Diogenes, I was favoured with the Image of a Man living, and coming without a lanthorn to acknowledge the Man that favoured me with it.
I look now on myself, Sir, as being the Flamen in this Country of your Glory, and boast of my room as being the Sanctuary, where are introduced your homagers, the friends of Civil Liberty, Equality and true Greatness. Your Excellency’s most obedient, humble and respectfull Servant

C.w.f. Dumas

